T 604.682.3701 F 604.682.3600 Suite 400, 455 Granville Street Vancouver, BC V6C 1T1 ir@avino.com www.avino.com July 20th 2010, TSX-V: ASM U.S. OTC BB: ASGMF Berlin & FSE: GV6 FURTHER DEVELOPMENTS AT SAN GONZALO Avino Silver and Gold Mines (“Avino”) is pleased to announce results of further underground development at its San Gonzalo project at the Avino property in Durango Mexico. Avino’s mine contractor DMG have been driving two declines, the upper level 1 (2306 m) elevation and the lower level 2 (2260 m elevation).Both levels have intersected the San Gonzalo vein, Level 2 has intersected the San Gonzalo vein and a splay vein.These are known asSan Gonzalo vein 1 and San Gonzalo.They are shown on a plan map on Avino’s website. Avino’s previous news release June 4, 2010 gave results of channel sampling on lines 1 through 15 on the initial drifting (Level 2 2260m) along Veta San Gonzalo 1 (24.73 m length 2.15 m average width, 1.27 g/t gold, 341 g/t silver, 5274 ppm lead, 2273 ppm zinc, 442 ppm copper). This heading was extended to a further 22 m to S.E. along the San Gonzalo 1 vein.Line 16 was not on the vein but Lines 17 through Line 21 gave assay results across the vein as follows:- Line Width Au Ag Pb Zn Cu (m) (g/tonne) 17 18 19 32 20 21 Average: Level 2 (2260 m) also explored San Gonzalo Vein (see plan map on Avino website).This vein is narrower but there are values in both footwall and hanging wall.Values have therefore been averaged across a minimum mining width of 1.2 metres as shown over a strike length of 28.45 metres. Line Width Gold Silver Lead Zinc Copper (m) (g/tonne) 1 35 2 3 4 5 47 6 45 7 68 8 9 10 85 11 12 13 38 14 64 15 16 17 18 19 20 Average The Upper Level 1 (2306 m) has been driven Northwest along the San Gonzalo Vein and has broken in to the old San Gonzalo workings. The San Gonzalo vein in this location is narrow.Channel Samples L1 through L14 were collected across the vein along a strike length of 16.88 m.Over this length the vein averaged 0.73 m wide, 0.562 Gold, 108 Silver, 992 Lead, 2653 Zinc, 487 Copper (all values ppm). The exploration drift on the Lower Level 2 (2260 m) along the San Gonzalo 1 vein is currently also being advanced to the northwest towards a possible intersection with the San Gonzalo vein. All samples were assayed at SGS Labs Durango.The assay method for gold is FAA 313 which is gold by fire assay withAAS finish, For silver, the method is AAS 21E which is a 3 acid digestion followed by AAS finish. For silver assays greater than 300g/t, the FAG 313 is applied which is fire assay followed by a gravimetric finish. ICP 14B is used for lead, zinc and copper. This is an aqua regia digestion followed by ICP-AES finish. For assays greater than 10,000ppm, ICP 90Q is used which is the ore grade version using a sodium peroxide fusion followed by ICP-AES finish. ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.This release contains statements that are forward-looking statements and are subject to various risks and uncertainties concerning the specific factors disclosed under the heading “Risk Factors” and elsewhere in the Company’s periodic filings with Canadian securities regulators.Such information contained herein represents management’s best judgment as of the date hereof based on information currently available.The Company does not assume the obligation to update any forward-looking statement.
